t c memo united_states tax_court ronald f and cynthia g van scoten petitioners v commissioner of internal revenue respondent docket no filed date wendy s pearson terri a merriam and jennifer a gellner for petitioners nhi t luu-sanders and alan e staines for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue before this court is whether petitioners are liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations in the year in issue findings_of_fact some of the facts have been stipulated and are so found the first second third and fourth stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in sandy utah on the date the petition was filed in this case i walter j hoyt iii and the hoyt partnerships the accuracy-related_penalty at issue in this case arises from adjustments of partnership items on petitioners’ federal_income_tax return the adjustments are the result of petitioners’ involvement in a partnership organized and promoted by walter j hoyt iii mr hoyt mr hoyt’s father was a prominent breeder of shorthorn cattle one of the three major breeds of cattle in the united_states in order to expand his business and attract investors mr hoyt’s father had started organizing and promoting cattle breeding partnerships by the late 1960s before and after his father’s death in early mr hoyt and other members of the hoyt family were extensively involved in organizing and operating numerous cattle breeding partnerships from about through mr hoyt organized promoted to thousands of investors and operated as a general_partner more than cattle breeding partnerships mr hoyt also organized and operated sheep breeding partnerships in essentially the same fashion as the cattle breeding partnerships collectively the investor partnerships or hoyt partnerships each of the investor partnerships was marketed and promoted in the same manner beginning in and until removed by this court due to a criminal conviction mr hoyt was the tax_matters_partner of each of the investor partnerships that are subject_to the provisions of the tax equity fiscal responsibility act of publaw_97_248 96_stat_324 as the general_partner managing each partnership mr hoyt was responsible for and directed the preparation of the tax returns of each partnership and he typically signed and filed each return mr hoyt also operated tax_return preparation companies variously called tax office of w j hoyt sons agri-tax and laguna tax service that prepared most of the investors’ individual tax returns during the years of their investments petitioners’ return was prepared in this manner and was signed by mr hoyt from approximately through mr hoyt was a licensed enrolled_agent and as such he represented many of the investor-partners before the internal_revenue_service irs until he was disenrolled as an enrolled_agent in beginning in date respondent generally froze and stopped issuing income_tax refunds to partners in the investor partnerships the irs issued prefiling notices to the investor- partners advising them that starting with the taxable_year the irs would disallow the tax benefits that the partners claimed on their individual returns from the investor partnerships and the irs would not issue any_tax refunds these partners might claim attributable to such partnership tax benefits also beginning in an increasing number of investor- partners were becoming disgruntled with mr hoyt and the hoyt organization many partners stopped making their partnership payments and withdrew from their partnerships due in part to respondent’s tax enforcement mr hoyt urged the partners to support and remain loyal to the organization in challenging the irs’s actions the hoyt organization warned that partners who stopped making their partnership payments and withdrew from their partnerships would be reported to the irs as having substantial debt relief income and that they would have to deal with the irs on their own on date a bankruptcy court entered an order for relief in effect finding that w j hoyt sons management company and w j hoyt sons mlp were both bankrupt in these bankruptcy cases the u s trustee moved in to have the bankruptcy court substantively consolidate all assets and liabilities of almost all hoyt organization entities and all of the investor partnerships on date the bankruptcy court entered its judgment for substantive consolidation consolidating all the above-mentioned entities for bankruptcy purposes the trustee then sold off what livestock the hoyt organization owned or managed on behalf of the investor partnerships mr hoyt and others were indicted for certain federal crimes and a trial was conducted in the u s district_court for the district of oregon the district_court described mr hoyt’s actions as the most egregious white collar crime committed in the history of the state of oregon mr hoyt was found guilty on all counts and as part of his sentence in the criminal case he was required to pay restitution in the amount of dollar_figure million this amount represented the total amount that the united_states determined using hoyt organization records was paid to the hoyt organization from through by investor-partners in various investor partnerships ii petitioners and their investment petitioner husband mr van scoten has an associate’s degree and petitioner wife ms van scoten completed year of a college education during the year in issue mr van scoten worked as an equipment salesman and ms van scoten was a respiratory therapist mr van scoten’s father edward van scoten has a bachelor’s degree he served in the air force for approximately years after which time he taught at a community college and worked for an electronics corporation he also had limited experience with dairy farms--he spent his childhood living on or near dairy farms and as a teenager and for year amidst his air force career he worked on a dairy farm edward van scoten invested in a hoyt partnership in date he first learned about the hoyt organization from his nephew who had already invested in a hoyt partnership in making his own investment edward van scoten relied upon information obtained from his nephew and from the hoyt organization he did not seek outside advice such as advice from an attorney or accountant after making his investment edward van scoten spent one summer working on a hoyt ranch where he drove a truck hauling hay bales he also attended monthly hoyt partner meetings over a period of several years starting in the early 1990s petitioners first learned of the hoyt partnership investments from mr van scoten’s father in mr van scoten knew that his father had been in it for quite a number of years 1on the and federal_income_tax returns signed by ms van scoten both state that she was a receptionist didn’t appear to have a problem with or any issues about it so my wife and i had talked about it and about two years later we decided that we would invest during the time between and petitioners’ investment in early mr van scoten spoke to his father about the hoyt partnerships on a regular basis his father told him that the partnership involved cattle in particular what he called borrow-a-bull that entailed investing money into the partnership buying what i presumed was a percentage of a group of cattle and from there after a number of years or after the initial investment then we would receive a return on our investment mr van scoten’s father also told him that he had seen cattle and numerous trucks with the walter j hoyt logo and insignia on them mr van scoten trusted his father’s advice to invest in a hoyt partnership because his father had attended partnership meetings and had seen hoyt cattle and trucks when giving his son advice concerning the investment edward van scoten relied partially on the information he had received from the hoyt organization and also answered yes to his son’s inquiry does this makes sense petitioners first invested in a hoyt partnership in date at the time that petitioners invested in the partnership 2while the record is clear that ms van scoten was an investor in the hoyt partnership because she did not testify at trial there is no evidence in the record with respect to her understanding of the investment or her decision to invest 3although mr van scoten testified at trial that i believe continued mr van scoten had no investment experience although mr van scoten had lived on a family farm for approximately years neither petitioner had experience in cattle ranching because he trusted his father’s advice mr van scoten did not personally investigate the partnership while mr van scoten relied on his father’s advice concerning the hoyt investment he did not review his father’s partnership documents and he was unaware in which partnership his father had invested at the time that petitioners initially made their investment mr van scoten believed that the investment would produce a profit and provide retirement income mr van scoten understood that the investment generally required petitioners to remit percent of the federal_income_tax refunds that they received and that petitioners were to retain the remaining percent before investing in the hoyt partnerships petitioners did not consult with anyone other than members of the hoyt organization and investors in hoyt partnerships--for example they did not consult with cattle ranchers independent investment consultants or independent tax advisers--concerning either the partnerships or the tax claims made by the partnerships prior to investing petitioners received promotional materials prepared by the hoyt organization petitioners relied continued the first year we invested was the documentary_evidence shows that the investment was in fact made in date on these promotional materials which in general purported to provide rationales for why the partnerships were good investments and why the purported tax savings were legitimate one document on which petitioners relied entitled hoyt and sons -- the big_number lb tax_shelter provided information concerning the hoyt investment partnerships and how they purportedly would provide profits to investors over time the document emphasized that the primary return on an investment in a hoyt partnership would be from tax savings but that the u s congress had enacted the tax laws to encourage investment in partnerships such as those promoted by mr hoyt the document stated that an investment in cattle is arranged so the cash required to keep it going is only about seventy five percent of an investor’s tax savings while the other twenty-five percent of the tax savings is a thirty percent return on investment this arrangement purportedly provided protection to investors if the cows do die and the sky falls in you have still made a return on the investment and no matter what happens you are always better off than if you paid taxes after an explanation of the tax benefits the document asked now can you feel good about not paying taxes and feeling like you were not somehow abusing the system or doing something illegal a section of the big_number lb tax_shelter document that was devoted to a discussion of audits by the irs stated that the partnerships would be branded an ‘abuse’ by the internal_revenue_service and will be subject_to automatic and constant audit statements in the document compared the irs to children stating that irs employees did not have the proper experience and training and working knowledge of concepts required by the internal_revenue_code to evaluate the partnerships in a section of the document titled tax aspects the following warning was given out here tax accountants don’t read brands and our cowboys don’t read tax law if you don’t have a tax man who knows you well enough to give you specific personal advice as to whether or not you belong in the cattle business stay out the cattle business today cannot be separated from tax law any more than cattle can be separated from grass and water don’t have anything to do with any aspect of the cattle business without thorough tax_advice and don’t waste much time trying to learn tax law from an offering circular despite this warning the document spent numerous pages explaining the tax benefits of investing in a hoyt partnership and explaining why investors should trust only mr hoyt’s organization to prepare their individual tax returns it is the recommendation of the general_partner as outlined in the private_placement offering circular that a prospective partner seek independent advice and counsel concerning this investment the limited partners should then authorize the tax office of w j hoyt sons to prepare their personal returns then you have an affiliate of the partnership preparing all personal and partnership returns and controlling all audit activity with the internal_revenue_service then all partners are able to benefit from the concept of circle the wagons and no individual partner can be isolated and have his tax losses disallowed because of the incompetence or lack of knowledge of a tax preparer who is not familiar with the law regulations format procedures and operations concerning the partnership that are required to protect the limited partners from internal revenue audits if a partner needs more or less partnership loss any year it is arranged quickly within the office without the partner having to pay a higher fee while an outside preparer spends more time to make the arrangements finally the document warned that there remained a chance that a change in tax law or an audit and disallowance by the irs could take away all or part of the tax benefits plus the possibility of having to pay back the tax savings with penalties and interest prior to petitioners’ investment in the partnership mr van scoten also received from the hoyt organization a copy of this court’s opinion in bales v commissioner tcmemo_1989_568 mr hoyt touted the bales opinion as proof that the hoyt partnerships were legal and that the irs was incorrect in challenging their tax claims mr van scoten believed that the bales opinion meant basically that a partnership either similar to ours or like it was--it had gone to court and the bales had won the case as far as the details about it i don’t know on date petitioners signed a document comprised of four sections in order to invest in the hoyt partnership known as durham shorthorn breed syndicate 1987-c dsbs 87-c the first section was titled subscription agreement -- durham shorthorn breed syndicate 1987-c j v -- series ‘a’ units this section expressed petitioners’ intent to make a capital_contribution to and become a limited_partner of dsbs 87-c with respect to certain series ‘a’ units included in this section was a power_of_attorney form which provided in relevant part the undersigned hereby constitutes and appoints walter j hoyt iii his her true and lawful attorney with power and authority to act in the undersigneds’ behalf in the execution acknowledging and filing of the documents as follows the partnership certificates for filing and any document which may be required to effect the restructuring amending or continuation of the partnership the admission of any substituted or added partner or the dissolution and termination of the partnership provided such restructuring continuation admission or dissolution and termination are in accordance with the terms of the partnership_agreement and any and all documents required to be executed by a substituted substituting or added partner to effectuate the transfer of a partner’s interest in the partnership and any other instrument application certificate or affidavit which may be required to be filed by the partnership under the laws of any state or any federal or local agency or authority and any promissory notes bills-of-sale or other instruments required for the conduct of the partnership business including an assumption of primary liability form attached to promissory notes for which the undersigned becomes personally liable for operating deficits of the partnership up to a maximum of five thousand dollars dollar_figure per series a unit if needed to meet the business goals of the partnership the second section of the document was a partnership_agreement purportedly affirming certain oral partnership agreements that were made on or about date the third section was titled subscription agreement -- durham shorthorn breed syndicate 1987-c j v -- series ‘b’ units and was similar to the first section without a power_of_attorney form the fourth section was titled subscription agreement -- durham shorthorn breed syndicate 1987-c j v -- series ‘c’ units this section was similar to the first section and it included a debt assumption provision to memorialize affirm and set out the oral debt assumption_agreement along with another power_of_attorney form with similar provisions as those detailed above paragraph of the power_of_attorney form which differed from the prior form provided mr hoyt with the authority to execute any promissory notes bills-of-sale or other instruments required for the conduct of the partnership business including a certificate of assumption of primary liability form attached to promissory notes and held by the lender for which the undersigned becomes personally liable directly to the lender for recourse_debt of the partnership in order to pay his initial capital_contribution to the partnership on date mr van scoten signed a document titled subscription agreement and signature page for limited partners this document contained provisions similar to those in the prior document and it included another power_of_attorney form the document purported to evidence a financial institution’s purchase of four units of the partnership hoyt sons ranch properties ltd at a cost of dollar_figure to be held in trust for the benefit of mr van scoten when mr van scoten signed the various partnership documents and power_of_attorney forms he believed that petitioners would be required to repay the promissory notes signed on their behalf by mr hoyt petitioners made substantial cash payments to the hoyt organization during the years through in a summary of such payments prepared by petitioners they estimate that the total amount of these payments exceeds dollar_figure these payments included the remittance of their tax refunds the payment of quarterly and monthly installments on their promissory notes special_assessments imposed by the partnership and contributions to purported individual_retirement_account plans maintained by the hoyt organization petitioners continued contributing to the partnership even after they stopped receiving refunds from respondent during and after the year in issue petitioners received numerous documents purporting to show both the legitimacy of the hoyt partnerships and the legality of the tax claims being made by the hoyt organization the hoyt organization also portrayed employees of the irs as incompetent and claimed that they were engaging in unjust harassment of hoyt investors petitioners trusted these documents and believed and relied upon what the hoyt organization told them iii petitioners’ federal tax claims on date petitioners filed a joint federal_income_tax return for on which they reported the following wage income dollar_figure interest_income pension and annuity income big_number loss from dsbs 87-c big_number ira contribution big_number adjusted_gross_income big_number tax_liability overpayment big_number upon filing their return petitioners also filed a form_1045 application_for tentative refund on this form petitioners claimed a net_operating_loss nol_carryback from in the amount of dollar_figure petitioners reported the following after application of the carryback to the respective taxable years agi on return dollar_figure dollar_figure dollar_figure tax_liability on return big_number big_number big_number corrected tax_liability -0- -0- -0- overpayment big_number big_number big_number the return and the form_1045 were prepared by individuals affiliated with the hoyt organization the refund and tentative refunds requested by petitioners with respect to the return and the carryback years totaled dollar_figure petitioners remitted two payments to the hoyt organization during in the form of two cashier’s checks dated date and date in the respective amounts of dollar_figure and dollar_figure in date prior to the time petitioners signed their return respondent mailed hoyt investors including petitioners a letter regarding the application of sec_469 relating to passive_activity_loss limitations that same month mr hoyt mailed a letter to investors including petitioners setting forth arguments that hoyt investors materially participated in their investments within the meaning of sec_469 in this letter mr hoyt stated that respondent’s assertions in the preceding letter were incorrect and that the investors should do what was necessary to participate in their investment at least or hours per year depending upon the circumstances in order to meet the sec_469 requirements mr hoyt stated that the time investors spent in recruiting new investors as well as reading and thinking about these letters would count toward the material_participation hourly requirements finally in this letter mr hoyt emphasized that the position of your partnership is that it is not a tax_shelter because tax_shelters are never recognized for federal_income_tax purposes by letter dated date respondent mailed petitioners a notice stating in mr hoyt’s letter misleading and or inaccurate premises were made which may directly affect you and your decision-making process in filing your individual tax_return first a tax_shelter is not necessarily synonymous with a sham investment low_income_housing credits your personal_residence and real_estate rentals are examples of tax_shelters it is an oversimplification to state tax_shelters are never recognized for federal_income_tax purposes the letter stated that i failed to include number seven of the regulations which addresses the facts_and_circumstances_test enclosed is the exact wording of this test regulation 469-5t a and example which refers to this regulation also enclosed is paragraph b that is referred to in paragraph a sec_1402 noted in paragraph b defines income subject_to self-employment_tax in the past and currently mr hoyt has used revenue rulings and as authorities for investors having met the material_participation requirement these rulings and the court cases he has cited are prior to the enactment of sec_469 and all refer to sec_1402 please note in b that meeting the material_participation requirement of sec_1402 is specifically excluded from being taken into account for having met the material_participation requirement of sec_469 in using the facts_and_circumstances_test of a whether a person meets the material_participation requirement of sec_469 is a factual determination the reg 469-5t f ii defines investors’ activities that are not considered in meeting the hourly requirement simply signing a statement or making an election are not a means in meeting the requirement although sec_469 may not have existed at the time of your initial investment it is law that investors have to address in claiming investment losses today contrary to mr hoyt’s statement time spent reading and thinking about this issue should not be considered as material_participation hours for if this letter is somewhat confusing or you are questioning the accuracy of this letter i recommend you consider having an independent accountant or attorney review this matter with you in addition to the above correspondence petitioners received a letter dated date that informed them that respondent was beginning an examination of dsbs 87-c with respect to its taxable_year ending in when petitioners received any correspondence from respondent petitioners would mail or fax copies to the hoyt organization but they would take no further action and they sought no advice concerning the information that they were receiving from respondent petitioners filed a joint federal_income_tax return for taxable_year the year in issue reporting the following wage income dollar_figure interest_income state tax refunds big_number loss from dsbs 87-c big_number farm income big_number ira contribution big_number self-employment_tax deduction adjusted_gross_income big_number tax_liability big_number overpayment big_number the schedule_k-1 partner’s share of income credits deductions etc attached to petitioners’ return indicates that the dsbs c loss comprised of a nonpassive activity deduction of dollar_figure and a special_allocation deduction of dollar_figure the schedule k- also lists farm income of dollar_figure as nonemployee compensation earned by petitioners and the schedule lists this amount as a contribution to the partnership a statement attached to the return indicates that petitioners contributed dollar_figure in cash to the partnership as part of his sic total cash contribution and that petitioners should claim dollar_figure as an i r a contribution for if they qualify another statement separately signed by petitioners indicates that petitioners materially participated in partnership-related activities--on the blank line following the numbers sic of hours we spent working in our business activity in was petitioners filled in all that was needed to be done the return was prepared by one of mr hoyt’s tax preparation services and was signed by mr hoyt mr hoyt signed the return on date and petitioners signed the return on date petitioners remitted two payments to the hoyt organization during one in the form of a cashier’s check dated date in the amount of dollar_figure and a second payment in date in the amount of dollar_figure upon signing the returns and forms prepared by the hoyt organization mr van scoten did not know how the hoyt-related items were derived he knew only that mr hoyt or a member of his organization had entered the items on the returns and he assumed the items were therefore correct mr van scoten did not question any of the amounts shown on the return and petitioners did not have the returns reviewed by an accountant or anyone else outside the hoyt organization prior to signing them respondent issued a notice of final_partnership_administrative_adjustment fpaa to petitioners with respect to dsbs 87-c that reflected the disallowance of various deductions claimed on the partnership return for its taxable_year ending in because a timely petition to this court was not filed in response to the fpaa issued for dsbs 87-c respondent made a computational adjustment assessment against petitioners with respect to the fpaa the computational adjustments changed petitioners’ claimed dsbs 87-c loss of dollar_figure to income of dollar_figure disallowed the partnership-related ira contribution deduction of dollar_figure and made computational adjustments to petitioners’ itemized_deductions and self-employment_tax deduction based on the above two changes these changes increased petitioners’ tax_liability to dollar_figure an increase of dollar_figure above petitioners’ reported tax_liability of dollar_figure in the notice_of_deficiency underlying this case respondent 4the amount of the farm income reported by petitioners on their return was not changed by respondent pursuant to the computational adjustment assessment presumably because the farm income was not a partnership_item determined that petitioners are liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations with respect to dollar_figure of the underpayment resulting from the dsbs 87-c computational adjustment i evidentiary issues opinion as a preliminary matter we address evidentiary issues raised by the parties in the stipulations of facts the parties reserved objections to a number of the exhibits and paragraphs contained in the stipulations all on the grounds of relevancy federal rule_of evidence provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible federal rule_of evidence provides that ‘relevant evidence’ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while certain of the exhibits and stipulated facts are given little to no weight in our finding of ultimate facts in this case we hold that the exhibits and stipulated facts meet the threshold definition of relevant evidence under federal rule_of evidence and that the exhibits and stipulated facts therefore are admissible under federal rule_of evidence accordingly to the extent that 5the federal rules of evidence are applicable in this court pursuant to sec_7453 and rule a the court did not overrule the relevancy objections at trial we do so here ii the sec_6662 accuracy-related_penalty sec_6662 imposes an addition_to_tax of percent on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard of rules or regulations includes any careless reckless or intentional disregard sec_6662 the regulations under sec_6662 provide that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs negligence is defined as the ‘lack of due care or failure to do what a reasonable or ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another ground 43_tc_168 see 62_f3d_1266 10th cir affg tcmemo_1993_607 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person anderson v commissioner supra pincite3 courts generally look both to the underlying investment and to the taxpayer’s position taken on the return in evaluating whether a taxpayer was negligent id 243_f3d_1212 10th cir affg leema enters inc v commissioner tcmemo_1999_18 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 affd without published opinion 142_f3d_435 6th cir citing 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 90_tc_908 the commissioner’s decision to impose the negligence_penalty is presumptively correct rule a anderson v commissioner supra pincite a taxpayer has the burden of proving that respondent’s determination is erroneous and that he 6while sec_7491 shifts the burden of production and or burden_of_proof to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioners’ return did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 did what a reasonably prudent person would have done under the circumstances 58_tc_757 iii application of the negligence standard although petitioners had no background in cattle ranching and petitioners did not consult any independent investment advisers petitioners made the decision to invest in a cattle ranching activity as a means to provide for their retirement as part of their initial investment in the hoyt partnerships petitioners provided mr hoyt with the authority to sign promissory notes on their behalf the power_of_attorney forms which petitioners signed granted mr hoyt the authority to incur personal debts on petitioners’ behalf debt that mr van scoten believed petitioners would be required to repay in the event something went wrong with the partnership in addition to the promissory notes the power_of_attorney forms granted mr hoyt the power to control numerous aspects of petitioners’ investment without prior consultation with petitioners nevertheless petitioners placed their trust entirely with the hoyt organization and they did not investigate the legitimacy of the partnerships with anyone not employed by or invested in the hoyt organization we conclude that petitioners were negligent in signing the power_of_attorney forms and in entering into the investment furthermore we note that we do not accept mr van scoten’s testimony that he did not intend to invest in a tax_shelter and that he never intended not to pay his taxes the promotional materials received by petitioners specifically called the hoyt investment a tax_shelter and specifically stated that the primary return on any investment would be from tax savings in the years preceding their investment through petitioners reported adjusted_gross_income agi averaging approximately dollar_figure each year in each of these years petitioners paid federal income taxes in an amount averaging approximately dollar_figure after making their investment in dsbs 87-c in date petitioners filed a return on which they claimed a deduction for a partnership loss of dollar_figure reducing their tax_liability on dollar_figure of wage income to only dollar_figure petitioners then filed the form_1045 on which they used the partnership loss to reduce their tax_liability to zero in each of and finally for the year in issue petitioners claimed an additional partnership loss deduction of dollar_figure resulting in a tax_liability of dollar_figure while this loss was partially offset by the farm income reported on the return petitioners’ tax_liability was nevertheless less than half of petitioners’ average tax_liability before application of the carryback in the years prior to their investment petitioners claimed the tax benefits from the partnership losses based solely on the advice that they received from the promoters of the investment and from other hoyt investors furthermore the promotional materials that petitioners received had clearly indicated that there were substantial tax risks in making an investment nevertheless petitioners did not investigate the tax claims being made by the hoyt organization with anyone who was not involved with the organization when it came time to prepare petitioners’ tax returns and claim the losses being reported by the hoyt partnerships petitioners relied on the very people who were receiving the bulk of the tax savings generated by the claims thus the same individuals who sold petitioners an interest in the hoyt partnerships and who ran the purported ranching operations also prepared the partnerships’ tax returns prepared petitioners’ tax returns and received from petitioners most of the tax savings that resulted from the positions taken on petitioners’ returns when petitioners filed their return mr van scoten did not know and there is no evidence that ms van scoten knew how the loss or other_amounts were derived he knew only that the hoyt organization had reported the amounts on petitioners’ tax_return petitioners claimed the loss despite the fact that respondent had warned petitioners as well mr van scoten’s father that there were potential problems with the tax claims being made on both the partnership returns and on petitioners’ returns prior to signing their return petitioners had received at least two separate letters from respondent alerting petitioners to suspected problems or alerting petitioners to reviews that had been commenced with respect to their partnership despite these letters petitioners did not further investigate the partnership losses such as by consulting an independent tax adviser before claiming the losses as deductions on their return instead petitioners essentially ignored the letters merely sending copies of them to the hoyt organization as petitioners had been instructed to do finally petitioners’ actions with respect to the return reflect a nonchalant attitude with respect thereto rather than a reasonable attempt to ascertain their proper tax_liability for example on the statement attached to petitioners’ return regarding material_participation petitioners merely stated that they worked all that was needed to be done rather than specifying an accurate number of hours when questioned at trial concerning a partnership-related_item appearing on the return mr van scoten testified twice that he probably looked at it and did not pay any attention to the amount appearing on the return petitioner further testified that in reviewing the return like most naive people i’d look for the smiley face at the end not the numbers that got to it upon the basis of the record before the court we conclude that petitioners were negligent in in deducting the dollar_figure partnership loss from dsbs 87-c iv alleged defenses to the accuracy-related_penalty sec_6664 provides that the sec_6662 accuracy-related_penalty is not imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the extent of the taxpayer’s effort to ascertain his proper tax_liability is generally the most important factor id a reliance on the hoyt organization and edward van scoten petitioners first argue that they should escape the negligence_penalty because they relied in good_faith on various individuals with respect to the hoyt investment mr hoyt and other members of the hoyt organization tax professionals hired by the hoyt organization and mr van scoten’s father edward van scoten good_faith reliance on professional advice concerning tax laws may be a defense to the negligence penalties 469_us_241 see also sec_1 b income_tax regs however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in order to be considered as such the reliance must be reasonable id to be objectively reasonable the advice generally must be from competent and independent parties unburdened with an inherent conflict of interest not from the promoters of the investment 39_f3d_402 2d cir affg tcmemo_1993_480 laverne v commissioner t c pincite 91_tc_524 edwards v commissioner tcmemo_2002_169 it is clear in this case that petitioners’ reliance on the hoyt organization to prepare their tax returns was not objectively reasonable we note that petitioners did not receive any specific advice concerning the deduction of the partnership loss--they simply accepted whatever numbers were placed on the return by the hoyt organization and signed the returns as they were presented to them petitioners’ reliance on the hoyt organization to prepare the returns was not objectively reasonable because mr hoyt and his organization created and promoted the partnership they completed petitioners’ tax_return and they received the bulk of the tax benefits from doing so for petitioners to trust mr hoyt or members of his organization to prepare their return under these circumstances was inherently unreasonable in addition to members of the hoyt organization itself petitioners argue that they relied on tax professionals hired by the hoyt organization petitioners however have only established that they believed that the hoyt organization had consulted with tax professionals petitioners have not established in what manner they personally relied upon any such professionals or even the details of what advice the professionals provided that would be applicable to petitioners’ situation with respect to the year in issue furthermore because all of these individuals were affiliated with the hoyt organization it would have been objectively unreasonable for petitioners to rely upon them in claiming the tax benefits advertised by that very organization we reach a similar conclusion with respect to petitioners’ reliance on mr van scoten’s father edward van scoten while mr van scoten trusted edward van scoten because of their relationship edward van scoten lacked the expertise necessary to provide objectively reasonable advice concerning an investment in a hoyt partnership although he had experience working on dairy farms this experience was not directly transferable to a purportedly vast cattle ranching operation with a complex financial and ownership structure furthermore edward van scoten’s information pertaining to the tax benefits of an investment in the hoyt organization was derived from the same source as mr van scoten’s information--from the promotional materials and newsletters issued by the hoyt organization ultimately petitioners’ reliance on mr van scoten’s father for advice concerning the hoyt partnership investment does not absolve petitioner from the negligence_penalty b deception and fraud by mr hoyt petitioners next argue that they should not be liable for the negligence_penalty because they were defrauded and otherwise deceived by mr hoyt with respect to their investment in the hoyt partnerships in this regard petitioners first argue that the doctrine_of judicial estoppel bars application of the negligence_penalty because the u s government successfully prosecuted mr hoyt for in general terms defrauding petitioners judicial estoppel is a doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept 944_f2d_253 5th cir 690_f2d_595 6th cir while this court has accepted the doctrine_of judicial estoppel see 100_tc_17 the court_of_appeals for the tenth circuit to which appeal lies in this case has expressly rejected the doctrine 231_f3d_713 10th cir consequently the doctrine_of judicial estoppel is not applicable in this case see 54_tc_742 holding that this court must follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone despite the inapplicability of the judicial estoppel doctrine in this case we note that respondent’s position herein is in no manner contradictory to the position taken by the united_states in the criminal conviction of mr hoyt see eg goldman v commissioner f 3d pincite taxpayer-appellants’ argument that an investment_partnership constituted a fraud on the irs as found by a civil jury and by the tax_court cannot justify appellants’ own failure to exercise reasonable care in claiming the losses derived from their investment to the contrary this court has sustained a finding of negligence with respect to investors who had been victims of deception by tax_shelter promoters for example in klieger v commissioner tcmemo_1992_734 this court held that taxpayers in a situation similar to that of petitioners were negligent in klieger we addressed taxpayers’ involvement in certain investments that were sham transactions that lacked economic_substance petitioners are taxpayers of modest means who were euchred by graham a typical shifty promoter graham sold petitioners worthless investments by giving spurious tax_advice that induced them to reduce their withholding and turn their excess pay over to graham as initial payments to acquire interests in investment programs that did not produce any economic return and apparently never had any prospects of doing so graham purported to fulfill his prophecies about the tax treatment of the programs by preparing petitioners’ tax returns and claiming deductions and credits that have been disallowed in full with resulting deficiencies when a tax_shelter is a sham devoid of economic_substance and a taxpayer relies solely on the tax_shelter promoter to prepare his income_tax return or advise him how to prepare the return with respect to the items attributable to the shelter that the promoter has sold him it will be difficult for the taxpayer to carry his burden of proving that he acted reasonably or prudently although a tax_shelter participant as a taxpayer has a duty to use reasonable care in reporting his tax_liability the promoter who prepares the participant’s tax_return can be expected to report large tax deductions and credits to show a relatively low amount of tax due and thereby fulfill the prophecies incorporated in his sales pitch in a vein similar to their judicial estoppel argument petitioners further argue that mr hoyt’s deception resulted in an honest mistake of fact by petitioners when they entered into their investment more specifically petitioners assert that they had insufficient information concerning the losses and that all tangible evidence available to the hoyt partners supported jay hoyt’s statements reasonable_cause and good_faith under sec_6664 may be indicated where there is an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs however reasonable_cause and good_faith is not necessarily indicated by reliance on facts that unknown to the taxpayer are incorrect id for the reasons discussed above in applying the negligence standard whether or not petitioners had a mistake of fact does not alter our conclusion that petitioners’ actions in relation to their investment and the tax claims were objectively unreasonable furthermore and again for the reasons discussed above petitioners’ failure to investigate further--beyond what was made available to them by mr hoyt and his organization--was also not an objectively reasonable course of action c petitioners’ investigation petitioners further argue that they had reasonable_cause for the underpayment because they made a reasonable investigation into the partnership taking into account the level of their sophistication petitioners assert that this investigation yielded no indication of wrongdoing by mr hoyt and petitioners further assert that an average taxpayer would have been unable to uncover mr hoyt’s fraud as we have held petitioners’ investigation into the partnership went no further than members of the hoyt organization and mr van scoten’s father who was another hoyt investor and who in turn was relying on the hoyt organization relying on these individuals as a source of objective information concerning the partnerships was not reasonable furthermore petitioners were negligent in not further investigating the partnership and or seeking independent advice concerning it d the bales opinion petitioners next argue that they had reasonable_cause for the underpayment because of this court’s opinion in bales v commissioner tcmemo_1989_568 bales involved deficiencies asserted against various investors in several different cattle partnerships marketed by mr hoyt this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes the bales case involved different investors different partnerships different taxable years and different issues than those underlying the present case first petitioners argue they relied on bales in claiming the deduction for the partnership loss we find that petitioners have not established that they relied on bales in this manner while petitioners received the opinion there is no evidence that they without any background in law or accounting personally relied upon the opinion in claiming the relevant partnership loss to the contrary mr van scoten testified at trial that he 7petitioners also argue that the bales opinion provided substantial_authority for the positions taken on petitioners’ income_tax return there is no explicit substantial_authority exception to the sec_6662 accuracy-related_penalty for negligence hillman v commissioner tcmemo_1999_255 ndollar_figure citing wheeler v commissioner t c memo while petitioners refer to the reasonable basis exception to the negligence_penalty set forth in sec_1_6662-3 income_tax regs they do not specifically argue that the exception applies in this case nevertheless we note that the record does not establish that petitioners had a reasonable basis for claiming the partnership loss at issue in this case did not know any details concerning the opinion and when questioned about a letter from the hoyt organization regarding another case in this court he further testified that he didn’t care about the portions of the letter pertaining to the tax_court writing stuff in short the record shows that if petitioners relied on bales to any degree they relied only on the interpretation of bales provided by mr hoyt and members of his organization who repeatedly claimed that bales was proof that the partnerships and the tax positions were legitimate we have already found that petitioners’ reliance on mr hoyt and his organization was objectively unreasonable and as such not a defense to the negligence_penalty accepting mr hoyt’s assurances that bales was a wholesale affirmation of his partnerships and his tax claims was no less unreasonable second petitioners argue that because this court was unable to uncover the fraud or deception by mr hoyt in bales petitioners as individual taxpayers were in no position to evaluate the legitimacy of their partnership or the tax benefits claimed with respect thereto this argument employs the bales case as a red herring bales involved different investors different partnerships different taxable years and different issues furthermore adopting petitioners’ position would imply that taxpayers should have been given carte blanche to invest in partnerships promoted by mr hoyt merely because mr hoyt had previously engaged in activities which withstood one type of challenge by the commissioner no matter how illegitimate the partnerships had become or how unreasonable the taxpayers were in making investments therein and claiming the tax benefits that mr hoyt promised would ensue e fairness considerations petitioners’ final arguments concerning application of the accuracy-related_penalty are in essence arguments that imposition of the penalty would be unfair or unjust in this case petitioners argue that the application of penalties in the present case does not comport with the underlying purpose of penalties to this effect petitioners argue that in this case the problem was not petitioners’ disregard of the tax laws but was jay hoyt’s fraud and deception petitioners did not engage in noncompliant behavior instead they were the victims of a complex fraud that it took respondent years to completely unravel petitioner ron van scoten made a good_faith effort to comply with the tax laws and punishing him by imposing penalties does not encourage voluntary compliance but instead has the opposite effect of the appearance of unfairness by punishing the victim we are mindful of the fact that petitioners were victims of mr hoyt’s fraudulent actions petitioners ultimately lost the bulk of the tax savings that they received which they had remitted to mr hoyt as part of their investment nevertheless petitioners believed that this money was being used for their own personal benefit--at the time that they claimed the tax savings they believed that they would eventually benefit from them mr hoyt’s conduct does not alter our conclusion that petitioners were negligent with respect to entering the hoyt investment and that they were negligent with respect to the position that they took on their tax_return despite mr hoyt’s actions the positions taken on the return signed by petitioners were ultimately the positions of petitioners not of mr hoyt v conclusion upon the basis of the record before the court we conclude that petitioners’ actions in relation to the hoyt investment constituted a lack of due care and a failure to do what reasonable or ordinarily prudent persons would do under the circumstances first petitioners entered into an investment in which they gave mr hoyt authority to incur personal debts on their behalf and control petitioners’ interest in their partnership without investigating the legitimacy of the partnerships beyond the advice of mr van scoten’s father second and foremost petitioners trusted individuals who told them that they effectively could escape paying federal income taxes for a number of years--petitioners reported a combined tax_liability of dollar_figure on dollar_figure of wage interest and pension income over years and reported zero tax_liability on dollar_figure of agi for the prior years--based solely upon the tax_advice of the individuals promoting the tax_shelter our conclusion is reinforced by the fact that petitioners received warnings from respondent warnings that petitioners chose to ignore we find that petitioners were negligent with respect to entering the hoyt investment and that they were negligent with respect to claiming the dsbs 87-c loss on their return to reflect the foregoing decision will be entered for respondent
